In an action to foreclose a mortgage, the Referee Gopaljee Jaiswal appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County (Chambers, J.), dated May 30, 2001, as granted that branch of his motion which was for additional compensation and reimbursement for expenses only to the extent of granting him additional compensation in the sum of $1,000.
Ordered that the order is affirmed, without costs or disbursements.
A Referee is entitled, for each day spent in the business of the reference, to $50 unless a different compensation is fixed by the court or the parties stipulate in writing to a specific rate (see CPLR 8003 [a]; Al Moynee Holdings v Deutsch, 254 AD2d 443; Matter of Charles F., 242 AD2d 297; Green Point Sav. Bank v Miller, 233 AD2d 292). However, where the Referee renders unusual and exceptional services he or she may receive such additional compensation as the court may deem proper (see Osborn v DeGraaf Bldg. Corp., 236 App Div 172; Chisholm v Hopson, 182 App Div 856). Under the circumstances of this case, the grant of additional compensation in the sum of $1,000 was proper. Krausman, J.P., McGinity, H. Miller and Adams, JJ., concur.